                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 CHET-LEE: WEST,                       )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:19-cv-00107-MR-WCM
                                       )
                 vs.                   )
                                       )
 PURPORTED AGENTS OF                   )
 SECRETARY OF TREASURY OF              )
 UNITED STATES, et al.,                )
                                       )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 12, 2019 Order.

                                               July 12, 2019
